

	

		III

		109th CONGRESS

		1st Session

		S. RES. 238

		IN THE SENATE OF THE UNITED STATES

		

			September 14, 2005

			Mr. Frist (for himself,

			 Mr. Salazar, Mr. Martinez, Mr.

			 Alexander, Mr. Allen,

			 Mr. Burr, Mr.

			 Chambliss, Mr. Cochran,

			 Mr. Coleman, Mr. Crapo, Mr.

			 Grassley, Mr. Hagel,

			 Mr. Inhofe, Mr.

			 McCain, Mr. Nelson of

			 Florida, Mr. Obama,

			 Mr. Roberts, Mr. Santorum, Mr.

			 Stevens, Mr. Talent,

			 Mr. Voinovich, and

			 Mr. Bingaman) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing Hispanic Heritage Month and

		  celebrating the vast contributions of Hispanic Americans to the strength and

		  culture of our Nation.

	

	

		Whereas from September 15, 2005, through October 15, 2005,

			 the country celebrates Hispanic Heritage Month;

		Whereas the presence of Hispanics on this continent

			 predates the founding of our Nation, and, as among the first to settle in the

			 New World, Hispanics and their descendants have had a profound and lasting

			 influence on American history, values, and culture;

		Whereas since the arrival of the earliest Spanish settlers

			 more than 400 years ago, millions of Hispanic men and women have come to the

			 United States from Mexico, Puerto Rico, Cuba, El Salvador and other Caribbean

			 regions, Central America, South America, and Spain, in search of freedom,

			 peace, and opportunity;

		Whereas Hispanic Americans have contributed throughout the

			 ages to the prosperity and culture of our nation;

		Whereas the United States Census Bureau now lists Hispanic

			 Americans as the largest ethnic minority within the United States;

		Whereas Hispanic Americans serve in all branches of the

			 military and have fought valiantly in every war in United States

			 history;

		Whereas the Medal of Honor is the highest United States

			 military distinction, awarded since the Civil War for conspicuous

			 gallantry and intrepidity at the risk of life above and beyond the call of

			 duty;

		Whereas 41 men of Hispanic origin have earned this

			 distinction, including 21 such men who sacrificed their lives;

		Whereas many Hispanic Americans who served in the military

			 have continued their service to our country;

		Whereas Hispanic Americans are dedicated public servants,

			 holding posts at the highest levels of government, including two seats in the

			 United States Senate; and

		Whereas Hispanic Americans harbor a deep commitment to

			 family and community, an enduring work ethic, and a perseverance to succeed:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes

			 September 15, 2005, through October 15, 2005, as Hispanic Heritage

			 Month;

			(2)celebrates the

			 vast contributions of Hispanic Americans to the strength and culture of our

			 Nation; and

			(3)encourages the

			 people of the United States to observe Hispanic Heritage Month with appropriate

			 programs and activities.

			

